739 N.W.2d 629 (2007)
DYKEMA GOSSETT, PLLC, Plaintiff/Counter-Defendant-Appellee,
v.
Roger M. AJLUNI, M.D., Medical Fitness Center, and RMA Physicians, PC, Defendants/Counter-Plaintiffs-Appellants.
Docket No. 133251. COA No. 259218.
Supreme Court of Michigan.
October 19, 2007.
On order of the Court, the application for leave to appeal the November 16, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we AFFIRM the result reached by the Court of Appeals, but we VACATE Part II of the Court of Appeals opinion and judgment, for the reasons stated in the separate Court of Appeals opinion of Judge Jansen, who concurred in part and dissented in part.
*630 MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.